29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John E. BLOCK, Appellant,v.Abe MORMAN, Appellee.
No. 94-1645.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 7, 1994.Filed:  July 13, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John E. Block, an Arkansas inmate, appeals the District Court's1 judgment, following an evidentiary hearing, in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's findings are not clearly erroneous, that no error of law appears, and that an opinion would lack precedential value.  Thus, we affirm the judgment of the District Court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas